Citation Nr: 0305354	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  99-09 665	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder.

Entitlement to an increased rating for a right foot 
disability, currently evaluated as 30 percent disabling.

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

	
ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

This case comes before the Board on appeal from rating 
decisions of May 1998 and August 1999 from the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
February 1944 to October 1944.

2.  In a late February 2003 decision, the Board decided the 
issue of entitlement to an increased rating for a right foot 
disability and initiated further development on the issues of 
entitlement to service connection for post-traumatic stress 
disorder and entitlement to a total disability rating based 
upon individual unemployability due to service-connected 
disabilities.

3.  Several days thereafter, the Board was notified by the VA 
RO in St. Petersburg, Florida, that the veteran died in mid-
February 2003.




CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died prior to the Board decision 
on the issue of entitlement to an increased rating for a 
right foot disability during the pendency of the appeal on 
the issues of entitlement to service connection for post-
traumatic stress disorder and entitlement to a total rating 
based on individual unemployability due to service-connected 
disabilities.  As a matter of law, veterans' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2002).

In reaching this determination, the Board intimates no 
opinion as to the merits of any derivative claim brought by a 
survivor of the veteran.  38 C.F.R. § 20.1106 (2002).


ORDER

The appeal is dismissed.



		
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


